Citation Nr: 0600827	
Decision Date: 01/11/06    Archive Date: 01/19/06

DOCKET NO.  03-23 330	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased evaluation of the veteran's 
service-connected degenerative disc disease, L5-S1, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carla J. Palmer, Associate Counsel


INTRODUCTION

The veteran had active service from January 1998 to January 
2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

The Board received additional medical evidence from the 
veteran in November 2004.  The veteran, through his 
representative, waived initial consideration of the new 
evidence by the RO in his October 2005 brief.  38 C.F.R. 
§§ 19.9, 20.1304(c) (2005).  Accordingly, the Board will 
consider the new evidence in the first instance in 
conjunction with the issue on appeal.        


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained. 

2.  Prior to July 11, 2003 (pre-surgery) and beginning 
September 1, 2003 (post-surgery), the medical evidence shows 
that the veteran's degenerative disc disease, L5-S1, was 
manifested by symptoms that more nearly approximate severe 
recurrent attacks of intervertebral disc syndrome with 
intermittent relief and an overall slight limitation of 
motion under the old rating schedule.  


CONCLUSION OF LAW

The schedular criteria for an increased evaluation of 40 
percent for service-connected degenerative disc disease, L5-
S1 have been approximated under the old rating schedule.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.7, 4.71a, 
Diagnostic Code 5293 (2002). 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b) (2005); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in his or her possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  VCAA 
notice should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004); see 
also Mayfield v. Nicholson, 19 Vet. App. 103 (2005) (deciding 
that a complying notice need not necessarily use the exact 
language of the regulation so long as that notice properly 
conveys to a claimant the essence of the regulation).

The Board finds that VA has fulfilled its duty to notify.  In 
correspondence dated in February 2002, the RO apprised the 
veteran of the information and evidence necessary to 
substantiate his claim, which information and evidence that 
he was to provide, and which information and evidence that VA 
will attempt to obtain on his behalf.  Quartuccio, 16 Vet. 
App. at 187.  In addition, the February 2002 VCAA notice 
advised the veteran of what the evidence must show to 
establish an increased evaluation for a service-connected 
disability.  The RO also sent a follow up duty to assist 
letter in October 2003.     

The Board acknowledges that the February 2002 VCAA notice 
contained no specific request for the veteran to provide any 
evidence in the veteran's possession that pertained to the 
claim or something to the effect that the veteran give VA 
everything he had that pertained to his claim.  38 C.F.R. 
§ 3.159 (b)(1) (2005).  However, the RO asked the veteran for 
all the information and evidence necessary to substantiate 
his claim-that is, evidence of the type that should be 
considered by VA in assessing his claim.  A generalized 
request for any other evidence pertaining to the claim would 
have been superfluous and unlikely to lead to the submission 
of additional pertinent evidence.  Mayfield, 19 Vet. App. at 
126-27.  Therefore, it can be concluded, based on the 
particular facts and circumstances of the case, the omission 
of the request for "any evidence in the claimant's 
possession that pertains to the claim" in the notice did not 
harm the veteran, and it would be legally proper to render a 
decision in the case without further notice under the 
regulation.  Id.

Furthermore, the RO provided the veteran with a copy of the 
August 2002 rating decision, the May 2003 Statement of the 
Case (SOC), and the July 2004 Supplemental Statement of the 
Case (SSOC), which included a discussion of the facts of the 
claim, notification of the basis of the decision, and a 
summary of the evidence used to reach the decision.  
Cumulatively, the May 2003 SOC and July 2004 SSOC provided 
the veteran with notice of all the laws and regulations 
pertinent to his claim.  The Board observes that the May 2003 
SOC advised the veteran of the old schedule for rating 
limitation of motion of the lumbar spine and applied the 
same; the July 2004 SSOC advised the veteran of the new 
criteria for rating diseases of the spine and applied the 
same.  Therefore, the Board concludes that the requirements 
of the notice provisions of the VCAA have been met, and there 
is no outstanding duty to inform the veteran that any 
additional information or evidence is needed.  Quartuccio, 16 
Vet. App. at 187.  

To fulfill its statutory duty to assist, the RO afforded the 
veteran two VA medical examinations in August 2002 and April 
2003.  The RO also obtained the veteran's VA treatment 
records and private medical records dated from May 2003 to 
July 2003.

The veteran has not made the RO or the Board aware of any 
other evidence relevant to his appeal that needs to be 
obtained.  Based on the foregoing, the Board finds that all 
relevant facts have been properly and sufficiently developed 
in this appeal and no further development is required to 
comply with the duty to assist the veteran in developing the 
facts pertinent to his claim.  Accordingly, the Board will 
proceed with appellate review.  

Evidence

The veteran was granted service connection for degenerative 
disc disease, L5-S1, in February 2001 and assigned a 
noncompensable rating under Diagnostic Code 5293 
(intervertebral disc syndrome).  In February 2002, the 
veteran filed an increased rating claim contending that his 
back disability had increased in severity.  In its August 
2002 rating decision, the RO granted an increased rating of 
10 percent under Diagnostic Code 5292 (limitation of motion 
of the lumbar spine).  Additionally, the veteran was granted 
an evaluation of 100 percent from July 11, 2003 to September 
1, 2003 based on surgery necessitating convalescence due to 
his service-connected degenerative disc disease in a 
September 2003 rating decision.  The 10 percent disability 
rating was continued beginning September 1, 2003.    

In his August 2003 VA Form 9, the veteran wrote that the 
assigned rating for his back disability should exceed 10 
percent.      

VA treatment records and examination reports dated from March 
2001 to April 2003 as well as private treatment records dated 
from May 2003 to July 2003 document assessments of the 
veteran's back disability prior to his July 2003 back 
surgery.  

In March 2001, the veteran reported that his back hurt "some 
of the time."  He indicated that he drove 36 hours per week 
and that traveling in a vehicle caused the back pain.   

A March 2001 radiological report reveals a "normal 
lumbosacral spine."  The lumbosacral spine showed the 
vertebral bodies to be of normal height and contour with 
adequate maintenance of the intervertebral disc spaces.  
There was no evidence of traumatic, inflammatory, neoplastic 
or significant arthritic change involving the lumbosacral 
spine.

On July 14, 2001, the veteran complained of low back pain.  
He reported that he was "standing up and turned then had 
pain in [the] lower back to left leg."  The veteran received 
"torodol 60 mg IM."

On July 17, 2001, the veteran called the VA clinic and 
reported that, after bending over a few days before, he had 
experienced back pain that "made him fall to the ground."  
It had taken him 30 minutes to get up.  Later that evening, 
he was lying on the floor and it took him an hour to get up.  
As a result, he went to the emergency room (ER).  He 
indicated that he had back pain at the base of his spine that 
radiated down his left leg.  He rated his pain as a 10 on the 
pain scale.  He also explained that he could "hardly walk" 
and was still in pain.  

Two days later, the veteran sought treatment for his back 
pain at the VA clinic.  The veteran reported that he had pain 
down his left leg and to his groin down to his calf on that 
side.  The examining physician noted that the veteran was 
given a pain shot in the ER and gabapentin.  He stated that 
the Demerol helped his pain and had taken no pain medication 
that day.  He usually took Advil.  Examination of the veteran 
showed some pain when sitting bent over, normal strength to 
testing both legs and feet, and intact knee and ankle jerk.  
The veteran's back was diffusely spasmed and painful to 
manipulate.  The assessment was exacerbation of back pain 
with radicular aspect and intact motor function.  The veteran 
received a pain shot of Demerol 50 mg IM and Phenergan 50 mg 
IM.     

The July 2001 radiological report notes a "[n]ormal 
lumbosacral spine.  No change from 15 March 2001."  

A January 2002 VA treatment record reveals that the veteran 
reported that he did not experience much trouble with his 
back despite driving trucks 4000 miles per week.   

On July 26, 2002, the veteran complained that his left leg 
had a shooting pain from the hip and back to the lateral side 
of his leg to thigh.  The veteran reported that he was 
driving trucks "short hauls" and was doing a lot more 
lifting (50 to 100 pounds).  The veteran also explained that 
his back and leg had been worse for about three months and 
were gradually getting worse.  Examination of the veteran's 
back showed mid-level lumbar area pain and left hip to left 
lateral thigh radiation.  The veteran's strength was noted as 
"good." It was also noted that there was "no cce" and gait 
was normal.  The examining physician ordered a computed 
tomography (CT) scan of the lumbar spine since the veteran 
reported that his back problems were getting worse and 
radiculopathy was involved.    

A VA treatment record dated on July 29, 2002, shows that the 
veteran presented to a VA clinic and requested "something 
for severe back pain."  An August 1, 2002, addendum noted 
that a nurse spoke with the veteran and that he still 
reported severe pain that ran down both legs.  

The radiological report dated July 29, 2002, of the veteran's 
lumbar spine reveals that vertebral bodies were of normal 
height.  The intervertebral disc space at the lumbosacral 
junction was narrowed.  The remaining intervertebral disc 
spaces were satisfactorily maintained with no lytic or 
blastic lesions present.  The impression was noted as 
"lumbar spine series demonstrating disc space narrowing at 
the lumbosacral junction without evidence of other 
abnormalities."    

In August 2002, the veteran underwent a VA examination and 
reported complaints of severe lower back pain every six 
months where "he could not do anything."  He did not 
experience radiating pain.  The examining physician noted 
that the veteran worked as a truck driver.  

Examination of the veteran revealed no obvious sign of 
abnormal weight bearing and no use of a device or aid for 
walking.  The veteran's height was recorded as 6'0" (72 
inches).  Right and left leg lengths were 37 inches.  The 
veteran's posture and gait were within normal limits.  He 
showed no limited function of standing or walking.  
Examination of the lumbar spine demonstrated painful motion 
and tenderness of the lower back with no muscle spasm or 
weakness.  The straight leg raising test was negative for the 
right and left.  Range of motion (ROM) was noted as follows: 
flexion 0 to 70 degrees; extension 0 to 25 degrees; right 
lateral 0 to 30 degrees; left lateral 0 to 30 degrees; right 
rotation 0 to 35 degrees; left rotation 0 to 15 degrees.  
Pain restricted further movements in all directions.  The ROM 
was not further limited by fatigue, weakness, and lack of 
endurance or incoordination.  The neurological examination 
revealed normal motor function, sensory, and reflexes of the 
veteran's lower extremities.  The examining physician 
diagnosed degenerative joint disease of the lumbar spine, L5-
S1 and additionally wrote that the veteran had mild 
functional limitation.

A November 2002 VA treatment record notes that the veteran 
reported that he lost small amounts of bowel movement on his 
shorts off and on.  He demonstrated a posterior discal 
bulging with slight asymmetry to the left, L5-S1 levels with 
mild posterior deviation of left S1 nerve root.  There was 
grade 1 retrolisthesis of L5 on S1 with intervertebral disc 
space narrowing.  There was no evidence of disc herniation or 
spinal stenosis.  The veteran indicated that he had 
"shooting pains" down the left side of his leg and was weak 
at times.  The examiner also noted that the strength in his 
lower extremities was "good to testing both dorsiflexion and 
plantar flexion" and could heel walk and walk on his toes.  
It was noted that the veteran was with no DTR knee jerk or 
angle jerk.  The assessment was degenerative disc disease of 
the lower spine.  The examiner wrote that the current regimen 
was not helping the veteran's pain and the veteran was not 
sleeping well.  The examiner additionally noted that the 
veteran needed another compensation and pension examination 
as "the current problem of sciatica and lumbar degenerative 
disc disease and retrolisthesis and discal bulging likely as 
not is related to [the] service connected injury."     

The veteran underwent a second VA examination in April 2003.  
During the April 2003 VA examination, the veteran reported 
that he was having pain and stiffness in his lower back and 
that the pain radiated to his left leg and foot.  He 
described the pain as constant and rated the pain a "7" on 
a scale of 1 to 10.  He explained that "sitting too long" 
and "driving" increased the pain.  He felt better after 
walking for a while and did not use walking aids.  He also 
reported that he cannot bend down or lift anything.  He also 
was unable to hike, run, or perform martial arts.  He stated 
that his back pain had no effect on his daily activities.  He 
indicated that he experienced pain while driving at work, 
where he delivered milk to grocery stores, and had lost about 
five days of work the previous summer due to the pain in his 
lower back.  He stated that he was able to endure the pain 
but that it was hurting his job.  He additionally reported 
that he had no control over his bowel movements.  

Examination of the veteran's lower back revealed no postural 
abnormality or fixed deformity.  Musculature of the back was 
normal and height was noted as 70.5 inches.  There was no 
spasm or weakness.  There was tenderness on palpation of the 
left sciatic notch and pain during forward flexion and left 
lateral flexion.  The straight leg raising test was positive 
on the left side at 70 degrees, negative on the right side.  
Patella and ankle reflexes were depressed on both sides.  
Babinski toes downward.  The range of motion of the 
lumbosacral spine flexion was 80 degrees without pain and 
with pain up to 95 degrees; extension was 30 degrees with no 
pain noted; right lateral flexion was 35 degrees with no pain 
noted; left lateral flexion without pain 20 degrees and with 
pain up to 30 degrees; right side rotation was 50 degrees; 
and left side rotation was 50 degrees.  There was no pain 
noted during the rotation movements.  Neurological 
examination motor function was intact without any weakness or 
atrophy.  Sensory function was also intact.  In addition, the 
veteran was able to stand, squat, and walk on his toes and 
heels.  The digital rectal examination and coloscan test were 
negative.  The veteran's sphincter appeared normal.  The VA 
examiner also noted that September 2002 x-ray and CT scan of 
the veteran's lumbosacral spine revealed grade 1 
retrolisthesis of L5-S1 with disk space narrowing, and 
posterior disk bulging with slight asymmetry to the left L5-
S1 levels with mild posterior deviation of left S1 nerve 
root, respectively.  There was no evidence of disk herniation 
or spinal stenosis.  The diagnosis was degenerative disk 
disease of the lumbosacral spine with radiculopathy and with 
mild to moderate functional loss due to pain and stiffness.

A May 2003 private radiology report of a MRI of the lumbar 
spine reveals that the veteran had a moderate size left sided 
disc protrusion L5-S1, posteriorly displacing and compressing 
the left S1 nerve root in the lateral recess.  No other disc 
protrusion or significant bulge was seen.    

A June 2003 private radiology report shows that the veteran 
demonstrated mild disc space narrowing noted at L5-S1, 
probably congenital.  Vertebral alignment was appropriate on 
flexion and extension views.  Pedicles were intact 
bilaterally.  There was no defect in the pars articularis 
region and SI joints were normal.  The impression was that 
the veteran had no acute abnormality noted within the lumbar 
spine.  

A June 2003 private treatment record shows that the veteran 
described the back pain "as being in a very diffuse manner 
throughout the lumbar region."  He explained that his back 
pain was constant and exacerbated by prolonged sitting, 
standing, walking, and driving.  It was relieved with lying 
down.  He indicated that his constant leg pain was 
exacerbated by driving, prolonged standing, lifting, and 
walking.  Nothing alleviated his leg pain.  He further 
described his lower extremity pain as being in the left 
gluteal region and radiating to the left posterior thigh and 
left posterior calf.  He had paresthesias over the lateral 
aspect of the left foot.  The examiner noted that he had 
reproduction of back pain with the Valsalva's maneuver; it 
did not cause any leg pain.  The veteran indicated that seven 
sessions of physical therapy helped some.  Motrin and 
Skelexin had not provided much relief.  He also indicated 
that he had tried use of a brace without much help.  It was 
noted that the veteran continued to work.         

Upon examination, the veteran's strength in his lower 
extremities was noted as 5/5.  Bilateral patellar DTRs were 
graded at 1/4 and bilateral Achilles DTRs were graded 
trace/4.   Sensation to vibratory, pinprick and temperature 
was intact in the right lower extremity.  He admitted to 
having hyperesthesias throughout the entirety of the left 
lower extremity.  Palpation of the lumbar spine did not 
reveal any palpable spasm.  He did have some tenderness in 
the left gluteal region and this was reproducing his sciatic 
symptoms.  

The examining physician noted that plain films of the 
veteran's lumbar spine did not show any significant 
degenerative changes.  There was no subluxation or 
dislocation.  He also noted that the May 2003 MRI scan showed 
a left-sided disc herniation at L5-S1. The impressions were 
noted as a herniated nucleus pulposus at L5-S1, left lower 
extremity radiculitis, and chronic low back pain.  Straight-
leg raise test was positive on the left side at 90 degrees 
with positive stretch signs.  The physician discussed options 
that included surgical intervention.  He added that he 
explained to the veteran that the surgical procedure would 
"have absolutely no effect on his chronic low back pain."   

The veteran underwent back surgery in July 2003.  His 
preoperative and postoperative diagnoses were radiculopathy, 
left lower extremity due to herniated nucleus pulposus, L5-
S1.  The physician also wrote that the veteran did have a 
"moderate sized herniated disc" off the left side at L5-S1 
clearly causing severe compression of the left S1 nerve root.   

An August 2003 VA treatment record reveals that the veteran 
had a normal gait and a motor strength of 5/5.  The lower 
extremity did not show any actual edema.  It is noted that 
the veteran had been off work since his back operation.    

A February 2004 VA treatment record reveals that the veteran 
was "doing well with the use of his TENS unit without taking 
any medication" with regard to his back pain.  

A November 2004 VA treatment record shows that the veteran 
sought treatment for low back pain.  The veteran reported 
that his back pain had initially improved after surgery 
except for "numbness feelings of the left 3 toe and lateral 
feet area" that persisted.  He additionally complained that 
his low back pains had been exacerbated for the past month 
with recurrence of radiation pains of the left leg.  On a 0 
to 10 scale, the veteran reported a pain level of 4 in his 
back and left leg.  It was noted that the veteran had 
reported previous pain scores of 0 and 3 in February 2004 and 
August 2003, respectively.  He also indicated that bending 
over aggravated the pain, which he described as "aching, 
numbness, throbbing."  The pain was reportedly worse in the 
evening and caused difficulty concentrating, sleeping, having 
relationship with others, and engaging in physical activity.  
He had been taking OTC Ibuprofen 1600 with not much relief.  
Objectively, it was noted that the veteran was "ambulatory 
at a slow pace."  Examination of the low back revealed a 
mid-line well healed scar over L5/S1 with minimal local 
tenderness over the area.  In addition, the veteran's back 
pain was exacerbated by bending and lying flat on the 
examination table.  Straight leg raising was limited to 40 
degrees bilaterally.  DTR knee and ankle jerks decreased and 
Babinski was negative.  The VA examiner also commented that 
the veteran had chronic subjective paresthesias of left 3 
toes that did not resolve following his back surgery.  Pain 
management techniques were discussed with the veteran.  The 
examining physician recommended that the veteran continue 
taking Ibuprofen and "Darovon compound 65 q6h" as occasion 
required for "break through pains."      

Legal Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2005).  Where an increase in an existing disability 
rating based on established entitlement to compensation is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).     

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2005).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part that becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
maligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).  The factors involved in evaluating and 
rating disabilities of the joints include, weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2005).  

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The Board notes that the schedule for rating spine 
disabilities was amended in August 2003, effective September 
26, 2003.  Amendment to Part 4, Schedule for Rating 
Disabilities, 68 Fed. Reg. 51,454-51,458 (August 27, 2003) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235, 5236, 
5237, 5238, 5239, 5240, 5241, 5242, 5243 (2004)).  Prior to 
that, the rating criteria for evaluating intervertebral disc 
syndrome were changed, effective September 23, 2002.  
Amendment to Part 4, Schedule for Rating Disabilities, 67 
Fed. Reg. 54,345-54,349 (August 22, 2002) (38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003)).  The new rating criteria for 
intervertebral disc syndrome were subsumed in the 
aforementioned amended rating schedule for spine 
disabilities.  When the regulations concerning entitlement to 
a higher rating are changed during the course of an appeal, 
the veteran is entitled to resolution of his or her claim 
under the criteria that are more to his or her advantage.  
VAOPGCPREC 3-00.  The old criteria may be applied for the 
full period of the appeal.  The new rating criteria, however, 
may only be applied to the period of time after their 
effective date.  Id.  The record reflects that the veteran's 
low back disability has been considered under the old and 
amended schedules for rating disabilities of the spine.  

The veteran's service-connected degenerative disc disease is 
currently assigned a 10 percent rating for slight limitation 
of motion under Diagnostic Code 5292 of the old schedule for 
rating spine disabilities.  

The Old Schedule for Rating Disabilites of the Spine

The veteran contends that his back disability has increased 
in severity and warrants an evaluation higher than 10 percent 
disabling.  

Under Diagnostic Code 5292, a 20 percent rating may be 
assigned for moderate limitation of the lumbar spine.  
Furthermore, a 40 percent rating may be assigned for a severe 
limitation of the lumbar spine.  

The Board notes that the words "slight," "moderate," and 
"severe" are not defined in the VA Schedule for Rating 
Disabilities.  However, VA stated that the ranges of motion 
were based on the American Medical Association Guides to the 
Evaluation of Permanent Impairment, 2nd ed., (1984), which is 
the last edition of the Guides that measured range of motion 
of the spine using a goniometer.  See Schedule for Rating 
Disabilities; The Spine, 67 Fed. Reg. 56,509 (Sept. 4, 2002).  
Accordingly, the current definition of normal range of motion 
for the spine is applicable under the old criteria.  

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  Id.  

The range of motion findings of record reveal an overall 
slight limitation of motion.  During the August 2002 VA 
examination, the veteran showed a loss of 20 degrees on 
forward flexion (70/90),  a loss of 5 degrees on extension 
(25/30), and a loss of 15 degrees on left rotation (15/30).  
Right lateral flexion (30/30), left lateral flexion (30/30) 
and right rotation (35/30) revealed no loss of motion.  At 
the April 2003 VA examination, the veteran demonstrated a 10 
degree loss of motion without pain on forward flexion (80/90) 
degrees, and a 10 degree loss of motion without pain on left 
lateral extension (20/30).  Extension (30/30); right lateral 
flexion (35/30), and right and left side rotation (50/30; 
50/30) showed no loss of motion.  

Even with consideration of additional functional limitation 
due to such factors as pain, weakness, fatigability and 
incoordination, the Board finds that there has been no 
demonstration of disability comparable to moderate limitation 
of the lumbar spine motion.  38 C.F.R. §§ 4.40, 4.45;  Deluca 
v. Brown, 8 Vet. App. 202 , 206-07 (1995).  The Board 
acknowledges the veteran's persistent complaints of pain and 
that such pain has been objectively demonstrated in the 
August 2002 and April 2003 VA range of motion findings.  
Additionally, it is observed the veteran has taken medication 
to alleviate his low back symptomatology.  However, such 
documented discomfort has already been contemplated in the 
presently assigned 10 percent evaluation as the VA examiners 
considered motion loss due to pain in the reported range of 
motion findings.  Therefore, the medical evidence does not 
demonstrate functional limitation commensurate with the next 
higher disability rating of 20 percent.    

The Board will now consider whether the veteran is entitled 
to an increased rating under alternate codes.  

As the veteran has degenerative disc disease, the Board must 
also consider whether the veteran would be entitled to a 
higher evaluation under Diagnostic Code 5293.  Under 
Diagnostic Code 5293, a 20 percent evaluation is warranted 
for intervertebral disc syndrome productive of moderate 
impairment, with recurring attacks.  A 40 percent evaluation 
is for application in the case of severe impairment with 
recurring attacks, intermittent relief.  Finally, a 60 
percent evaluation is warranted for pronounced impairment, 
with persistent symptoms compatible with sciatic neuropathy, 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to the site of diseased disc, with little intermittent 
relief. 

Prior to the July 2003 back surgery, the medical evidence 
shows that the veteran objectively demonstrated back pain.  
He was additionally shown to demonstrate muscle spasm in July 
2001, but failed to show spasm on subsequent examinations.  
The medical findings also reveal that the veteran has 
radiculopathy associated with his back disability and 
exhibited sciatic pain or symptoms during medical 
examinations in November 2002, April 2003, and June 2003.  
Although ankle jerk was intact at an examination conducted in 
July 2001, the veteran demonstrated no ankle jerk in November 
2002, a depressed ankle jerk in April 2003, and a "trace" 
ankle jerk in June 2003.  The August 2002 VA examination 
revealed normal motor function, sensory function, and 
reflexes of the veteran's lower extremities.  The April 2003 
VA examination also revealed intact motor and sensory 
function.  The digital rectal examination and coloscan test 
were negative.  In addition, the veteran has consistently 
demonstrated a normal gait and good lower extremity strength.  
Furthermore, the veteran at various times indicated that 
activities such as walking, lying down, and physical therapy 
alleviated his back pain.              

After careful review of the foregoing medical evidence of 
record, the Board finds that the veteran experienced 
"recurrent attacks" and "intermittent relief" prior to his 
July 2003 surgery commensurate with an increased rating of 40 
percent for severe intervertebral disc syndrome under 
Diagnostic Code 5293.  Over the course of two years, the 
veteran was objectively found to exhibit back pain and 
symptoms associated with his degenerative disc disease during 
three separate time periods, with the last two each spanning 
approximately three to four months.  The medical evidence 
also supports a finding that the veteran additionally 
experienced intermittent relief associated with his back 
disability.  Specifically, the veteran reported that he 
experienced severe back pain every six months in the August 
2002 VA examination.  Moreover, the July 2003 private medical 
record reveals that the veteran had a "severe compression" 
of the left sciatic nerve root due to a herniated disc, which 
resulted in surgical intervention. 

The Board additionally finds that the veteran is entitled to 
an increased evaluation of 40 percent after his back surgery 
in July 2003 and subsequent convalescence.  In evaluating the 
veteran's back pain and related symptoms in the context of 
the entire appeal period, the symptoms shown by the veteran 
indicate that the veteran experienced a recurrent attack in 
November 2004.  The November 2004 VA treatment record also 
suggests that the VA physician anticipated future "break 
through pains" as he prescribed pain medication for the 
veteran.  Although the evidence does not clearly show that 
the veteran experienced intermittent relief, the November 
2004 VA record reveals that the veteran continued to report 
pain and symptoms related to his radiculopathy suggesting 
that the veteran experienced little improvement after his 
back surgery.  Thus, the Board finds that an increased 
evaluation of 40 percent for severe intervertebral disc 
syndrome after surgery and convalescence is also warranted.          

The medical evidence, however, does not support an increased 
rating of 60 percent for pronounced intervertebral disc 
syndrome for any time during the relevant appeal period.  
Although the veteran demonstrated sciatic neuropathy and 
absent or depressed ankle jerk, the veteran has only shown 
muscle spasm once in July 2001.  His strength was 
consistently evaluated as good and motor functions were 
generally shown to be intact.  As previously discussed, the 
medical evidence shows that the veteran had significant 
intermittent relief with months between attacks.  Moreover, 
the veteran also indicated that he experienced pain every 6 
months at the August 2002 VA examination.  As such, there is 
no indication that the veteran had demonstrated the 
"persistent" symptoms required for a 60 percent disability 
rating.  Therefore, the Board finds that the medical evidence 
more closely approximates an increased evaluation of 40 
percent for severe intervertebral disc syndrome for the 
entire appeal period.

Since the veteran is entitled to an increased evaluation of 
40 percent rating under Diagnostic Code 5293 for his service-
connected back disability throughout the relevant appeal 
period, consideration of the veteran's low back disability 
under Diagnostic Code 5295 is not necessary.  A 40 percent 
rating is the maximum schedular rating available under that 
code.  38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

The Board notes that there is no medical evidence of 
fractured vertebrae or ankylosis associated with the service-
connected low back disability that would support an 
evaluation under the criteria set forth in Diagnostic Codes 
5285, 5286, or 5289.  38 C.F.R. § 4.71a (2002) for any 
portion of the relevant appeal period.  

Accordingly, the Board concludes that the veteran is entitled 
to an increased evaluation of 40 percent (severe 
intervertebral disc syndrome) for his back disability under 
Diagnostic Code 5293 of the old schedule for rating spine 
disabilities for the entire relevant appeal period.

The New Schedule for Rating Disabilities of the Spine

The Board now considers the veteran's service-connected low 
back disability under the schedule for rating spine 
disabilities as amended in August 2003, effective September 
26, 2003.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, a 10 percent rating is assigned for 
forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, combined range 
of motion of the thoracolumbar spine greater than 120 degrees 
but not greater than 235 degrees; or, muscle spasm, guarding, 
or localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5235 to 5243 (2005).  A 20 percent rating is 
assigned for forward flexion of the thoracolumbar spine 
greater than 30 degrees but not greater than 60 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, muscle spasm or guarding severe 
enough to result in an abnormal gait or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Id.  A 40 percent rating is assigned for forward 
flexion of the thoracolumbar spine 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  Id.  
A 50 percent rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  Id.  A 100 percent rating is 
assigned for unfavorable ankylosis of the entire spine.  Id.  

The combined range of motion refers to the sum of the range 
of forward flexion, extension, left and right lateral 
flexion, and left and right rotation.  Id.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  Id.  The normal ranges of motion for each component 
of spinal motion provided in this note are the maximum that 
can be used for calculation of the combined range of motion.  
Id.  Lastly, the amended schedule specifically provides that 
the revised criteria include symptoms such as pain (whether 
or not it radiates), stiffness, or aching in the area of the 
spine affected by residuals of injury or disease.  Id.  

As previously discussed, the veteran does not have ankylosis 
of the lumbar spine or disability akin to an individual with 
ankylosis of the lumbar spine.  Therefore, the veteran's low 
back disability does not more nearly approximate the criteria 
associated with the next higher rating of 50 percent under 
the amended schedule for rating spine disabilities.  

Prior to VA's promulgation of the amended schedule for rating 
spine disabilities, VA made revisions to 38 C.F.R. § 4.71a, 
Diagnostic Code 5293, for rating intervertebral disc syndrome 
to provide that preoperative or postoperative intervertebral 
disc syndrome is to be evaluated either on the total duration 
of incapacitating episodes over the past 12 months or by 
combining under 38 C.F.R. § 4.25 separate evaluations of its 
chronic orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003).  Effective September 26, 2003, 
intervertebral disc syndrome was assigned a new diagnostic 
code number (5243), and the instruction with respect to the 
separate evaluation of neurologic and orthopedic 
manifestations was reworded and moved to Note 6, following 
the newly promulgated General Rating Formula for Diseases and 
Injuries of the Spine discussed above.  The above-mentioned 
instruction was rephrased to state that intervertebral disc 
syndrome (pre-operatively or post-operatively) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under section 4.25.  These 
revisions, however, were intended to be clarifying and non-
substantive in nature.  See Schedule for Rating Disabilities; 
The Spine, 67 Fed. Reg. 56,509, 56,510 (Sept. 4, 2002) 
(indicating that the then proposed amendment "would make 
editorial changes", but would not "represent any 
substantive change to the recently adopted evaluation 
criteria for intervertebral disc syndrome").  (The Board 
notes that some of the Notes were inadvertently omitted when 
Diagnostic Code 5293 was republished as Diagnostic Code 5243 
in August 2003; however, this has since been corrected.  See 
Schedule for Rating Disabilities; The Spine; Correction, 69 
Fed. Reg. 32,449 (June 10, 2004)).

With regard to the first method of evaluation (total duration 
of incapacitating episodes over the past 12 months), the new 
criteria provide that a 10 percent evaluation is warranted if 
intervertebral disc syndrome is manifested by incapacitating 
episodes having a total duration of at least one week but 
less than two weeks during the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  
A 20 percent evaluation is warranted if incapacitating 
episodes have a total duration of at least two weeks but less 
than four weeks during the past 12 months; a 40 percent 
rating is warranted if the total duration is at least four 
weeks but less than six weeks during the past 12 months; and 
a 60 percent rating is warranted if the total duration is at 
least six weeks during the past 12 months.  Id. 

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  The 
term "chronic orthopedic and neurologic manifestations" 
were defined as "orthopedic and neurologic signs and 
symptoms resulting from intervertebral disc syndrome that are 
present constantly, or nearly so."  38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2003), Note (1).  

As noted previously, the veteran has been granted a 100 
percent disability rating for convalescence due to his July 
2003 back surgery.  Consequently, such period will not be 
considered as an incapacitating episode for evaluation 
purposes in this appeal.  

In consideration of the foregoing, the Board finds that the 
medical evidence of record does not show that a physician 
prescribed the veteran bed rest and treatment for any 
duration of time during the relevant appeal period.  Thus, 
evaluation of the veteran's low back disability on the basis 
of the total duration of incapacitating episodes over the 
past 12 months would not be to his advantage. 

As previously discussed, the orthopedic manifestations of the 
veteran's low back disability before surgery show an overall 
slight limitation of motion with functional loss due to pain, 
weakness, excess fatigability, lack of endurance, and 
incoordination, with tenderness, for which a 10 percent 
rating under the old rating criteria for evaluating 
limitation of lumbar motion (Diagnostic Code 5292) is 
appropriate.  The veteran's demonstrated range of motion on 
forward flexion (70 degrees) and combined range of motion 
(200 degrees) at the August 2002 VA examination, more nearly 
approximate the criteria associated with the currently 
assigned 10 percent rating.  The veteran's demonstrated range 
of motion on forward flexion (80 degrees) and combined range 
of motion (220), at the April 2003 VA examination more nearly 
approximate the criteria associated with a 10 percent rating.  
There are no medical findings that the veteran demonstrated 
muscle spasm or guarding severe enough to result in an 
abnormal gait or abnormal spinal contour such as scoliosis, 
reversed lordosis, or abnormal kyphosis to support the next 
higher evaluation of 20 percent.  Thus, the veteran's 
orthopedic manifestations under the new schedule warrant a 10 
percent evaluation for the relevant pre-surgery time period.   

The Board notes that there are no range of motion findings of 
record for the veteran after surgery.  Nonetheless, there is 
no medical evidence to suggest that the veteran's low back 
disability demonstrated a limitation of motion commensurate 
with the higher evaluation of 20 percent after his surgery.  
The relevant VA treatment records contain no clinical 
findings of muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  The 
Board acknowledges that the VA examiner wrote that the 
veteran was ambulatory at a slow pace at the November 2004 VA 
examination, but there was no notation characterizing the 
veteran's gait as abnormal.  In addition, the VA examiner 
noted that the veteran's back pain was exacerbated by bending 
at the November 2004 VA examination; however, he did not 
indicate that the veteran's forward flexion was less than 60 
degrees or that a combined range of motion appeared less than 
120 degrees.  Thus, the medical evidence does not support an 
increased evaluation of 20 percent for the orthopedic 
manifestations associated with the veteran's low back 
disability after convalescence.   

In regard to neurologic manifestations, the medical evidence 
shows that the veteran has demonstrated radiculopathy with 
his degenerative disc disease due to deviation or compression 
of the left sciatic nerve root.

Under Diagnostic Code 8520, a 10 percent rating is prescribed 
for mild incomplete paralysis of the sciatic nerve.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).  Moderate 
incomplete paralysis of the sciatic nerve warrants a 20 
percent rating.  Moderately severe incomplete paralysis of 
the sciatic nerve warrants a 40 percent evaluation.  A 60 
percent rating is prescribed for severe incomplete paralysis 
of the sciatic nerve with marked muscular atrophy.  Finally, 
a 80 rating is prescribed for complete paralysis of the 
sciatic nerve where the foot dangles and drops, no active 
movement is possible of muscles below the knee, and flexion 
of knee is weakened or (very rarely) lost.

Furthermore, neuritis, cranial or peripheral, characterized 
by loss of reflexes, muscle atrophy, sensory disturbances, 
and constant pain, at times excruciating, is to be rated at a 
maximum equal to severe, incomplete paralysis.  38 C.F.R. 
§ 4.123 (2005).  The maximum rating which may be assigned for 
neuritis not characterized by organic changes referred to in 
this section will be that for moderate, or with sciatic nerve 
involvement, for moderately severe, incomplete paralysis.  
Id.  Neuralgia, cranial or peripheral, characterized usually 
by a dull and intermittent pain, is to be rated with a 
maximum equal to moderate incomplete paralysis.  38 C.F.R. 
§ 4.124 (2005).  

After careful consideration of the medical evidence, the 
Board finds that the veteran's radiculopathy in the left 
lower extremity more closely approximates moderate incomplete 
paralysis of the sciatic nerve before and after surgery, 
which warrants a 20 percent evaluation.  Prior to his 
surgery, the veteran primarily complained of constant pain in 
his left lower extremity.  The medical evidence of record 
also shows that the veteran's radiculopathy is manifested by 
a loss of reflexes and some apparent sensory disturbances.  
After surgery, the medical evidence shows that the veteran 
complained of numbness in a left toe and left lateral feet 
area and radiating pains in his left leg in November 2004.  
He also objectively demonstrated a decreased ankle jerk.  

Nonetheless, the medical evidence does not support a finding 
that the veteran's radiculopathy warrants the next higher 
rating of 40 percent for moderately severe incomplete 
paralysis of the sciatic nerve before or after the veteran's 
back surgery. Before surgery, medical evaluations have 
consistently shown that the veteran had no muscle atrophy or 
weakness or that his lower extremity strength was good.  
After surgery, the medical evidence shows that the veteran 
demonstrated a decrease, rather than a loss, of reflexes 
(ankle jerk) in November 2004.  In addition, the Board notes 
that the examiner commented that the veteran reported chronic 
subjective paresthesias; however, no objective findings are 
found.  Additionally, no weakness or atrophy was noted.  

The Board acknowledges the veteran's complaints that he was 
unable to control his bowels due to his low back disability 
prior to his July 2003 back surgery.  Nonetheless, there is 
no objective medical evidence of record that supports the 
veteran's contention.  The April 2003 VA examination report 
shows that the veteran's digital rectal examination and 
coloscan test were negative.  Additionally, the veteran's 
sphincter appeared normal.  There is no other medical 
evidence of record to show that the veteran demonstrated a 
loss of bowel control before surgery.  Moreover, the veteran 
does not contend and the medical evidence does not show that 
the veteran demonstrated any loss of bowel control associated 
with his service-connected low back disability after his 
surgery.  Therefore, the Board finds that there is no medical 
evidence to support a separate evaluation for bowel 
impairment for the periods before or after the veteran's back 
surgery under the new rating criteria, which requires a 
separate evaluation for any associated objective neurologic 
abnormalities to include bowel impairment.  38 C.F.R. 
§§ 4.114, Diagnostic Codes 7200-7354.     
       
The Board also notes that the revised rating criteria 
provides that if intervertebral disc syndrome is present in 
more than one spinal segment, provided that the effects in 
each spinal segment are clearly distinct, each segment is to 
be evaluated on the basis of chronic orthopedic and 
neurologic manifestations or incapacitating episodes, 
whichever method results in a higher evaluation for that 
segment.  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (3) 
(2005).  The medical evidence shows that there are 
degenerative changes at only one disk space level, the L5-S1 
disk space.  Thus, the medical evidence does not show that 
evaluation of each segment of the lumbar spine should be made 
at this time.  

The Board further notes that an evaluation of the veteran's 
low back disability under the second method (i.e., general 
rating formula for diseases and injuries to the spine) 
outlined in 38 C.F.R. § 4.71a, Diagnostic Code 5243 would 
result in a higher evaluation than under the first method 
(i.e., rating intervertebral disc syndrome based on 
incapacitating episodes).  Combining under 38 C.F.R. § 4.25 
separate evaluations of the chronic orthopedic (10 percent) 
and neurologic manifestations (20 percent) associated with 
the veteran's low back disability along with the evaluations 
for all of his other disabilities would clearly result in the 
higher evaluation in light of the Board's determination that 
the veteran would not be entitled to a compensable rating on 
the basis of an evaluation of the total duration of 
incapacitating episodes occurring over the past 12 months.  
As between the new and old schedule, however, it would be 
more to the veteran's advantage to evaluate his low back 
disability under the old schedule.  Therefore, the Board 
finds that the veteran is entitled to an increased rating of 
40 percent under the old schedule for rating spine 
disabilities for the relevant appeal period.  

The Board observes that the November 2004 VA treatment record 
reveals a residual scar due to the July 2003 back surgery.  
Nonetheless, no compensable residuals have been clinically 
identified.  The Board notes that the examining physician 
described the scar as "well-healed."  Additionally, there 
is no indication that the scar is poorly nourished with 
repeated ulceration, unstable, or produces functional 
impairment of the lumbar spine.  Moreover, the veteran has 
not complained of pain associated with his scar.  Rather, the 
veteran's complaints have been limited to pain associated 
with his back disability.  Therefore, the Board finds that 
there are no findings that support a compensable evaluation 
under the old and amended schedules for rating skin 
disabilities.  38 C.F.R. § 4.118, Diagnostic Codes 7803, 
7804, 7805 (2002); 38 C.F.R. § 4.118, Diagnostic Codes 7801-
7805 (2005).  

While the veteran has reported that his back disability 
affects his employment as a truck driver because his back 
pain increases with prolonged sitting and driving, the 
evidence of record does not reflect that the disability at 
issue caused marked interference with employment (i.e., 
beyond that already contemplated in the assigned evaluation), 
or necessitated any frequent periods of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Hence, assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2005) is not 
warranted.





ORDER

Entitlement to an increased schedular evaluation of 40 
percent for the veteran's service-connected degenerative disc 
disease, L5-S1is granted, subject to the applicable law 
governing the award of monetary benefits.  



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


